1                                  UNITED STATES DISTRICT COURT
2                                           DISTRICT OF NEVADA
3
     UNITED STATES OF AMERICA,                             )
4                                                          )
                            Plaintiff,                     )        Case No.: 2:13-cr-00186-GMN- VCF
5
             vs.                                           )
6                                                          )                       ORDER
     ABDUL HOWARD,                                         )
7                                                          )
                            Defendant.                     )
8
                                                           )
9                                                          )

10           Pending before the Court is the Government’s Request for Extension of Time to
11   Respond, (ECF No. 345), which concerns several of Defendant Abdul Howard’s
12   (“Defendant’s”) Motions, (ECF Nos. 336, 337, 342). Defendant filed a Response, (ECF No.
13   348).
14           The Government seeks an extension of its response deadlines on the basis that all of
15   Defendants’ pending Motions require the Government to obtain information not currently in its
16   possession, such as ordering transcripts of relevant proceedings. (Mot. Extend Time 1:21–23).
17   Similarly, the Government’s request arises from the time it needs to review the 316 pages1 of
18   Defendant’s 28 U.S.C. § 2255 Motion (“2255 Motion”), (ECF No. 337). For good cause
19   appearing, the Government’s Request for Extension of Time, (ECF No. 345), is GRANTED.
20           Additionally, in Defendant’s Response, (ECF No. 348), Defendant requests that if the
21   Court grants the Government’s Motion, it also order Defendant into federal custody to prepare
22   any reply in support of his 2255 Motion. However, that same request to transfer custody is
23

24   1
       Also pending before the Court is Defendant’s Motion for Information, (ECF No. 339), requesting a description
     of how many pages the Court received on August 1, 2019, with Defendant’s filing of his 2255 Motion. The
25   Court received, in total, 420 pages for the 2255 Motion. The Government correctly notes that roughly 316 pages
     out of the 420 are substantive arguments and exhibits, with the remaining pages addressing administrative
     information and placeholders to identify Defendant’s exhibits.

                                                      Page 1 of 2
1    currently pending before the Court in Defendant’s Motion to Request Access to a Law Library,
2    (ECF No. 342), to which this Order presently grants the Government additional time to file a
3    response. The Court, therefore, will address the merits of Defendant’s request to be placed in
4    federal custody when the applicable Motion is fully briefed.
5          Accordingly,
6          IT IS HEREBY ORDERED that the Government’s Request for Extension of Time,
7    (ECF No. 345), is GRANTED. The Government shall have until November 20, 2019, to file
8    responses to Defendant’s Motions, (ECF Nos. 336, 337, 342).
9          IT IS FURTHER ORDERED that Defendant’s Motion for Information, (ECF No.
10   339), is DISMISSED as moot because this Order provides the requested information.
11

12                     16 day of September, 2019.
           DATED this _____
13

14
                                                  ___________________________________
15
                                                  Gloria M. Navarro, District Judge
                                                  United States District Court
16

17

18

19

20

21

22

23

24

25



                                               Page 2 of 2
